DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed November 17, 2020. As directed by the amendment: Claims 1, 8, and 13 have been amended. Claims 1-20 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (US 2016/0338697), herein referred to as Biedermann, and in view of Seavey et al. (US 9,907,551), herein referred to as Seavey.
Regarding claim 1, Biedermann discloses a system (figures 8a-8h) comprising an implant (1) comprising a body (2, 3, 4), a left retainer (52) and a right retainer (51), wherein the body (2, 3, 4) extends between a left end (figures 8a-8h) and a right end (figures 8a-8h) to establish a longitudinal direction of the body (2, 3, 4), wherein the left retainer (52) protrudes from the left end of the body (2, 3, 4) (figures 8a-8h), wherein the right retainer (51) protrudes from the right end of the body (2, 3, 4) (figures 8a-8h), and an inserter (1302) releasably connectable to the implant (1) (figures 8a-8h), the inserter (1302) comprising a body having a left half (1304) and a right half (1306), a left connection (considered as left element 1381), a right connection (considered as right element 1381), and an intermediate connection (elements 1382) between the left and right connections (elements 1381), wherein when the inserter (1302) is connected to the 
Yet, Biedermann’s inserter lacks a biasing element that joins the left half to the right half.
However, Seavey teaches an inserter (12) having a biasing element (24) that joins a left half (16) to a right half (18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Biedermann’s inserter with a biasing element that joins the left half to the right half as taught by Seavey, since such a modification would urge/revert the handles in an unbias configuration when the user is not squeezing the handles.

Regarding claim 3, the modified Biedermann’s system has wherein the body (2, 3, 4 of Biedermann) extends between a front side (figures 8a-8h of Biedermann) and an opposite back side (figures 8a-8h of Biedermann) to establish a front to back direction of the body (2, 3, 4 of Biedermann), wherein the left and right retainers (51 and 52 of Biedermann) extend along the front to back direction (figures 8a-8h of Biedermann).
Regarding claim 4, the modified Biedermann’s system has wherein the body (2, 3, 4 of Biedermann) extends between a body lower surface (considered as a body lower surface of element 2 of Biedermann) and an opposite body upper surface (considered as a body upper surface of element 2 of Biedermann), wherein the left retainer (52 of Biedermann) extends between a left lower surface (considered as a left lower surface of element 2 of Biedermann) and an opposite left upper surface (considered as a left upper surface of element 2 of Biedermann), wherein the right retainer (51 of Biedermann) extends between a right lower surface (considered as a right lower surface of element 2 of Biedermann) and an opposite right upper surface (considered as a right upper surface of element 2 of Biedermann), wherein the body upper surface and the left and right lower surfaces are on the same side of the body lower surface (figures 8a-8h of Biedermann).
Regarding claim 5, the modified Biedermann’s system has wherein when the inserter (the modified Biedermann’s inserter) is connected to the implant (1 of Biedermann), the body upper surface (considered as a body upper surface of element 2 
Regarding claim 6, the modified Biedermann’s system has wherein the body lower surface (considered as a body lower surface of element 2 of Biedermann) is a bone facing surface (figures 8f-8h of Biedermann).
Regarding claim 7, the modified Biedermann’s system has wherein the left connection is a left jaw (considered as left element 1381 of Biedermann), wherein the right connection is a right jaw (considered as right element 1381 of Biedermann), wherein the intermediate connection is a junction (elements 1382 of Biedermann) (figure 8c of Biedermann), wherein when the inserter (the modified Biedermann’s inserter) is connected to the implant (1 of Biedermann), the left jaw (considered as left element 1381 of Biedermann) engages under the left retainer (52 of Biedermann), the right jaw (considered as right element 1381 of Biedermann) engages under the right retainer (51 of Biedermann), and the junction (elements 1382 of Biedermann) is adjacent to the body (figures 8c-8g of Biedermann).
Regarding claim 8, Biedermann discloses a system (figures 8a-8h) comprising an implant (1) comprising a body (2, 3, 4), a left retainer (52) and a right retainer (51), wherein the body (2, 3, 4) comprises a bone contacting surface (figures 8f-8h), wherein the body (2, 3, 4) extends between a left end (figures 8a-8h) and a right end (figures 8a-8h) to establish a longitudinal direction of the body (2, 3, 4), wherein the left retainer (52) protrudes from the left end of the body (2, 3, 4) (figures 8a-8h), wherein the right retainer (51) protrudes from the right end of the body (2, 3, 4) (figures 8a-8h), and an 
Yet, Biedermann’s inserter lacks a biasing element that joins the left half to the right half.
However, Seavey teaches an inserter (12) having a biasing element (24) that joins a left half (16) to a right half (18).

Regarding claim 9, the modified Biedermann’s system has wherein the left and right retainers (51 and 52 of Biedermann) extend along the longitudinal direction of the body (2, 3, 4 of Biedermann).
Regarding claim 10, the modified Biedermann’s system has wherein the body (2, 3, 4 of Biedermann) extends between a front side (figures 8a-8h of Biedermann) and an opposite back side (figures 8a-8h of Biedermann) to establish a front to back direction of the body (2, 3, 4 of Biedermann), wherein the left and right retainers (51 and 52 of Biedermann) extend along the front to back direction (figures 8a-8h of Biedermann).
Regarding claim 11, the modified Biedermann’s system has wherein the body comprises an upper surface (considered as upper surface of element 2 of Biedermann) opposite the bone contacting surface (figures 8f-8g of Biedermann), wherein the left retainer (52 of Biedermann) extends between a left lower surface (considered as a left lower surface of element 2 of Biedermann) and an opposite left upper surface (considered as a left upper surface of element 2 of Biedermann), wherein the right retainer (51 of Biedermann) extends between a right lower surface (considered as a right lower surface of element 2 of Biedermann) and an opposite right upper surface (considered as a right upper surface of element 2 of Biedermann), wherein the body 
Regarding claim 12, the modified Biedermann’s system has wherein the left connection is a left hook (considered as left element 1381 of Biedermann), wherein the right connection is a right hook (considered as right element 1381 of Biedermann), wherein the intermediate connection is a junction (elements 1382 of Biedermann) (figure 8c of Biedermann), wherein when the inserter (the modified Biedermann’s inserter) is connected to the implant (1 of Biedermann), the left hook (considered as left element 1381 of Biedermann) engages under the left retainer (52 of Biedermann), the right hook (considered as right element 1381 of Biedermann) engages under the right retainer (51 of Biedermann), and the junction (elements 1382 of Biedermann) is adjacent to the body (figures 8c-8h of Biedermann).
Regarding claim 13, Biedermann discloses a system (figures 8a-8h) comprising a bone staple (1) comprising a bridge (2), a left leg (4), a right leg (3), a left retainer (52) and a right retainer (51), wherein the bridge (2) extends between a left end (figures 8a-8h) and a right end (figures 8a-8h) to establish a longitudinal direction of the bridge (2), wherein the left leg (4) comprises a left proximal end (figure 8a) that is attached to the left end of the bridge (2), wherein the left leg (4) terminates in a left distal end (figure 8a) opposite the bridge (2), wherein the right leg (3) comprises a right proximal end (figure 8a) that is attached to the right end of the bridge (2), wherein the right leg (3) terminates in a right distal end (figure 8a) opposite the bridge (2), wherein the right leg (3) extends beside the left leg (4), wherein the left and right proximal ends (figure 8a) are separated by a first distance (figure 8a), wherein the left retainer (52) is attached to and extends 
Yet, Biedermann’s inserter lacks a biasing element that joins the left half to the right half.
However, Seavey teaches an inserter (12) having a biasing element (24) that joins a left half (16) to a right half (18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Biedermann’s inserter with a biasing element that joins the left half to the right half as taught by Seavey, since such a modification would urge/revert the handles in an unbias configuration when the user is not squeezing the handles.
Regarding claim 14, the modified Biedermann’s system has wherein the left and right retainers (51 and 52 of Biedermann) extend along the longitudinal direction.
Regarding claim 15, the modified Biedermann’s system has wherein the bridge (2 of Biedermann) extends between a front side (figures 8a-8h of Biedermann) and an opposite back side (figures 8a-8h of Biedermann) to establish a front to back direction of the bridge (2 of Biedermann), wherein the left and right retainers (51 and 52 of Biedermann) extend along the front to back direction (figures 8a-8h of Biedermann).

Regarding claim 17, the modified Biedermann’s system has wherein when the inserter (the modified Biedermann’s inserter) is connected to the bone staple (1 of Biedermann), the bridge upper surface (considered as a bridge upper surface of element 2 of Biedermann) and the entire inserter the modified Biedermann’s inserter) are on the same side of the bridge lower surface (considered as a bridge lower surface of element 2 of Biedermann).
Regarding claim 18, the modified Biedermann’s system has wherein the bridge lower surface (considered as a bridge lower surface of element 2 of Biedermann) is a bone facing surface (figures 8f-8h of Biedermann).
Regarding claim 19, the modified Biedermann’s system has wherein the third distance is equal to the first distance (figure 8c of Biedermann).
.

Response to Arguments
Applicant's arguments filed November 17, 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 7-9, under 35 U.S.C. 103, of the Remarks are directed to the amended claims 1, 8, and 13 and the reference Biedermann. Applicant argues that “As illustrated by the above annotated Figures 8b and 8c of BIEDERMANN, the pressing portions 1382 do not protrude towards the surgical staple 1 when the instrument 1302 is connected to the surgical staple 1.” However, the Examiner respectfully disagrees because as generally claimed, Biedermann discloses the intermediate connection (elements 1382) is adjacent to and protrudes towards (the Examiner notes that a thickness/portion of element 1382 protrudes towards/down from the top surface/portion of element 1382 towards the body) the body (2, 3, 4) of the implant (figures 8c-8g).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775